EXHIBIT 10.3

 

Fourth AMENDMENT AND WAIVER

 

This Fourth AMENDMENT AND WAIVER (this “Amendment and Waiver”) is made and
entered into as of November 30, 2017 by XTANT MEDICAL HOLDINGS, INC., a Delaware
corporation (the “Company”), ROS acquisition offshore lp, a Cayman Islands
Exempted Limited Partnership (“ROS”) and ORBIMED ROYALTY OPPORTUNITIES II, LP, a
Delaware limited partnership (“Royalty Opportunities” and, together with ROS,
collectively, the “Holders”).

 

WHEREAS, ROS is the registered holder of a Convertible Promissory Note in the
aggregate principal amount of $1,428,552.78 issued on April 14, 2016 and
Convertible Promissory Notes in the aggregate principal amounts of $995,700 and
$42,856.59 issued on January 17, 2017 (collectively, the “ROS Notes”), in each
case, by the Company;

 

WHEREAS, Royalty Opportunities is the registered holder of a Convertible
Promissory Note in the aggregate principal amount of $809,613.67 issued on April
14, 2016 and Convertible Promissory Notes in the aggregate principal amounts of
$564,300 and $24,288.41 issued on January 17, 2017, in each case, by the Company
(collectively, the “Royalty Opportunities Notes” and together with the ROS
Notes, collectively, the “Notes”);

 

WHEREAS, the Company and the Holders are party to that certain Amendment and
Waiver, dated as of August 15, 2017, that certain Second Amendment and Waiver,
dated as of September 29, 2017, and that certain Third Amendment and Waiver,
dated as of October 31, 2017, pursuant to which interest accrued on the Notes
was deferred until November 30, 2017 and the Holders waived any Event of Default
that occurred as a result of the Company’s failure to pay interest due on July
15, 2017; and

 

WHEREAS, pursuant to Section 10.13 of the Notes, the terms and conditions of the
Notes may be amended or waived by the written consent of each affected holder of
the Notes.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Definitions. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Notes.

 

2.          Interest Deferral. Interest accrued on the Notes otherwise required
to be paid in cash on July 15, 2017 shall instead be required to be paid in cash
on December 31, 2017, plus interest accrued on such interest from July 15, 2017
to the date of payment thereof at a rate equal to 6.00% per annum plus 100 basis
points.

 

3.          Waiver. Each Holder hereby waives (i) any Event of Default that has
occurred under the Notes as a result of the Company’s failure to pay interest
accrued on the Notes on July 15, 2017, and (ii) any non-compliance with the
covenant set forth in Section 4.03 of the Notes with respect to the timely
filing of the Company’s quarterly report on Form 10-Q for the quarterly period
ended September 30, 2017.

 

  

 

 

4.          No Implied Waiver. Except as expressly set forth in this Amendment
and Waiver, this Amendment and Waiver shall not, by implication or otherwise,
limit, impair, constitute a waiver of or otherwise affect any rights or remedies
of the Holders under the Notes or alter, modify, amend or in any way affect any
of the terms, obligations or covenants contained in the Notes, all of which
shall continue in full force and effect. Nothing in this Amendment and Waiver
shall be construed to imply any willingness on the part of the Holders to agree
to or grant any similar or future consent or waiver of any of the terms and
conditions of the Notes.

 

5.          Governing Law. THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature Pages Follow]

 

 -2- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed as of the day and year first above written.

 

  XTANT MEDICAL HOLDINGS, INC.,             By:    /s/ Carl D. O’Connell    
Name:    Carl D. O’Connell     Title:     Chief Executive Officer

 

Signature Page to Fourth Amendment and Waiver

 

  

 

 

  ROS Acquisition Offshore LP,       By OrbiMed Advisors LLC, solely in its  
capacity as Investment Manager         By: /s/ W. Carter Neild   Name:   W.
Carter Neild   Title: Member         ORBIMED ROYALTY OPPORTUNITIES II, LP,      
By OrbiMed ROF II LLC,   its General Partner       By OrbiMed Advisors LLC,  
its Managing Member         By: /s/ W. Carter Neild   Name: W. Carter Neild  
Title: Member

 

Signature Page to Fourth Amendment and Waiver

 

  

